Pakks, Associate Justice: The % defendants in. this case were indicted at the last October term of the San Miguel district court for committing burglary in a baggage and express car of The New Mexico and Southern Pacific Railroad .Company, on the fourteenth day of said month of October last. The case was taken to Santa Fe county by change of venue; was tried there, defendants found guilty and sentenced, and the case brought to this court by appeal. There is no general law of this territory making the acts charged against the defendants burglary, or by which they could be punished -under this indictment. The ground taken by the prosecution in this case is, substantially, that this indictment was founded upon and must and can be sustained by .the eighth section of title eighth of the railroad laws passed February 2d, A. D. 1878, taken in connection with section first of the act upon the same subject of February 12, A. D. 1878. Section eighth aforesaid defines the crime of burglary in any case of any corporation formed under that act, and fixes the punishment, and section' one of the said subsequent act confers all the powers, privileges and exemptions of the said first act upon all the corporations incorporated under the laws of this territory for the purpose of constructing railroads, etc. It was stated in the beginning of the, argument, and it is evident from the record and the argument of counsel, that this case depends upon the meaning of the word “privileges” in the act of February 12, 1878. According to Jacob’s Law Dictionary, the original legal meaning of the word “ privilege ” is exemption of a private man or a particular corporation from the rigor of the common law. Another definition given by him is, exemption from some duty, burden or attendance. Bouviersays a privilege is a particular law which grants special prerogatives to some persons contrary to common right. Webster defines it to be immunity, franchise, right, claim, liberty, special exemption from evil or burden, special enjoyment of good, peculiar benefit or advantage. Without multiplying authorities or definitions, it is sufficient to say that in no usual or proper or legal meaning of. the word privileges can it be used as claimed in this case. The right of the people of New Mexico to prosecute and punish wrong-doers under this, or any other law, is not a privilege of any particular person or persons, corporation or corporations. It is something more than that. It is part of the criminal law of the country, énacted for the public good ; for the punishment of crime, and in which the whole community are interested. We are of the opinion that there is no law of this territory under which this indictment, verdict and judgment can be sustained. But it does not follow upon this opinion that acts such as are alleged to have been proved upon the trial of this case can be committed with impunity. The criminal code of New Mexico is believed to be sufficiently comprehensive to punish all invasions of. the rights of personal liberty, personal security, and private or public property. What part or parts of that code are applicable to the alleged facts of this case, if any, it is not the province of this court either to determine or indicate. The judgment of the district court is reversed.